13 U.S. 9 (1815)
9 Cranch 9
MANDEVILLE
v.
THE UNION BANK OF GEORGETOWN.
Supreme Court of United States.
February 8, 1815.
February 9, 1815.
Absent... . LIVINGSTON, J. TODD, J. and STORY, J.
*11 MARSHALL, Ch. J. delivered the opinion of the Court as follows:
It is entirely immaterial whether this question be governed by the laws of Virginia or of Maryland. By neither of them can the discounts claimed by the Plaintiff in error be allowed.
By making a note negotiable in bank, the maker authorizes the bank to advance on his credit to the owner of the note the sum expressed on its face.
It would be a fraud on the bank to set up offsets against this note in consequence of any transactions between the parties. These offsets are waived and cannot, after the note has been discounted, be again set up.
The judgment is to be affirmed with damages at the rate of 6 per cent. per annum.